Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/17/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to because they contain unlabeled boxes which should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8-10, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Semoto (US 2017/0109508) hereafter Semoto.
1. Semoto method for managing access to a device that has a first input interface and a second input interface, each for inputting a character string, the method comprising: 
generating a password having a prescribed minimum number of characters and having a measure of complexity (para 51-52; see also fig 5B, 5C and corresponding text [password must have been generated to exist]); 
generating a subpassword on the a basis of the generated password and a prescribed mapping specification, wherein the subpassword has a smaller measure of complexity than the password (para 51-52; see also fig 5B, 5C and corresponding text [subpassword is generated from password based on a prescribed mapping of first two characters in the instance of figure 5A, figure 5B provides other instances in which the mapping can take place; smaller measure of complexity is inherent with less character length]); 
enabling access to the device if a character string input via the first input interface corresponds to the password or a character string input via the second input interface corresponds to the subpassword (fig 6 and corresponding text, para 58-62); 
wherein the first input interface is for remote access and the second input interface is for exclusively local access (para 37-38, 48, two authentication routes provided by the control panel interface (local access interface) and web service interface (remote access interface). 

2. Semoto discloses the method as claimed in claim 1, wherein the password consists of characters of a first character set and the subpassword consists of characters of a second character set, further wherein the first character set comprises more characters than the second character set (figs 5A-5C and corresponding text [‘abc@defg’ has more characters in that character set than ‘ab’]). 

4. Semoto discloses the method as claimed in one of claim 1, wherein the prescribed mapping specification takes into consideration only a selection of characters of the password, the selection being at least one character at the a beginning of the password (figs 5A-5C and corresponding text). 

5. Semoto discloses the method as claimed in one of claim 1, wherein the characters of the subpassword are a selection of characters of the password (figs 5A-5C and corresponding text). 



(figs 3A-3B and corresponding text). 

9. Semoto discloses the method as claimed in one of claim 1, wherein the first input interface and the second input interface allow access to one same function of the device for a respective pair comprising the password and the associated subpassword (para 60). 

10. Semoto discloses the method as claimed in one of claim 1, wherein the password and the subpassword are stored independently of one another, in particular in encrypted or hashed form (para 61, figs 5A, subpassword is stored independent of password]). 

Claim 12 is similar in scope to claim 1 and is rejected under similar rationale.

13. Semoto discloses the access system as claimed in claim 12, wherein the access system is configured to perform a method for managing access to the device (para 37-38, 48).

14. Semoto discloses the access system as claimed in claim 12, wherein the first input interface has a first associated memory device for storing the prescribed password and the second input interface has a second associated memory device for storing the subpassword, further wherein the first input interface and the second input interfaces are arranged so as to be physically separate from one another (para 37-38, 48).

(para 37-38, 41, 48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semoto as applied to claim 1, 2 above, and further in view of Bootstrapping Mobile PINs Using Passwords by Jakobsson et al. hereafter Jakobsson.
3. Semoto discloses the method as claimed in claim 2, but does not explicitly disclose wherein the prescribed mapping specification maps multiple characters of the first character set onto one character of the second character set. However, in an analogous art, Jakobsson discloses a method for deriving PINs from passwords including wherein the prescribed mapping specification maps multiple characters of the first character set onto one character of the second character set (figure 1 and corresponding text, To log in, the consumer would simply enter the first four characters of her password, using the numeric keypad. If a password character is “2”, “A”, “a”, “B”, “b”, “C” or “c”, then the user presses the 2-button – we are not case sensitive. A password starting with “Blu2” would correspond top the PIN 2852.).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Semota with the implementation of Jakobsson in order allow users to know their PIN by remembering their passwords (Section III. The User Perspective).

6. Semoto discloses the method as claimed in one of claim 1, but does not explicitly disclose wherein the password contains upper and lowercase letters as characters, further wherein the prescribed mapping specification maps upper and lowercase letters of one same letter onto a character of the subpassword. However, in an analogous art, Jakobsson discloses a method for deriving PINs from passwords including wherein the password contains upper and lowercase letters as characters, further wherein the prescribed mapping specification maps upper and lowercase letters of one same letter onto a character of the subpassword (figure 1 and corresponding text).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Semota with the implementation of Jakobsson in order allow users to know their PIN by remembering their passwords (Section III. The User Perspective).

7. Semoto discloses the method as claimed in claim 6, but does not explicitly disclose wherein the prescribed mapping specification maps upper- and lowercase letters of one same letter onto the corresponding letter of the subpassword. However, in an analogous art, Jakobsson discloses a method for deriving PINs from passwords including wherein the prescribed mapping specification maps upper- and lowercase letters of one same letter onto the corresponding letter of the subpassword (figure 1 and corresponding text).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Semota with the implementation of Jakobsson in order allow users to know their PIN by remembering their passwords (Section III. The User Perspective).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semota as applied to claim 1 above, and further in view of Govande et al. (US 2016/0050209) hereafter Govande.
(para 74-77 [‘for a purpose of changing the password exclusively via the first input interface’ is considered intended use; the full password will allow for changing passwords while short and intermediate can be blocked]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Semota with the implementation of Govande in order to grant tiered access based on a length of a password (para 66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439